DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 9/24/2021.
Claims 1-19 are pending, Claims 9-17 are withdrawn, and Claims 1-8 and 18-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the drive mechanism” in line 15.  There is insufficient antecedent basis for this limitation in the claim and should read “the drive system” as recited in line 2.
Claim 18 further recites “at least one pump operatively connected to the conditioning or dressing fluid” in line 16.  This is confusing because the conditioning or dressing fluid is a fluid 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 line 19 recites “a contaminant sensing assembly configured for detection contaminants” should read “a contaminant sensing assembly configured for detecting  contaminants” or “a contaminant sensing assembly configured for detection of contaminants”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 are allowed.  The primary reason for allowance is because the prior art of record does not teach, suggest or motivate the combination of a bowling lane conditioning machine for applying a conditioning or dressing fluid to a bowling lane comprising a contaminant sensing assembly positioned along the flow path and configured for detection of one or more water-based or aqueous contaminants within the conditioning or dressing fluid, wherein upon detection of one or more contaminants within the conditioning or dressing fluid, operation of the at least one pump is stopped, prevented, inhibited or altered, in the context of claim 1.
Claims 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not teach, suggest or motivate the combination of a bowling lane conditioning machine comprising a conditioning or dressing fluid delivery and application system having a conditioning or dressing fluid storage tank coupled to a dispensing assembly, the dispensing assembly including an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5424939 A note water mop contamination detection and controlling/stopping water injection for mop cleaning.
JP5904983B2  note floor cleaner with oil/wax function and conductivity sensor for liquid levels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711